,




             OFFICE    OF ‘T’NE ATTORNEY      GENERAL    OF TEXAS
.~                                 AUSTIN




         :a-c.NAm
          --




                                                          opinion the pol-

                                                        n the staSS
                                                         ore *technl-



                                               Siciont  ~teohniaal
                                             o perform the duties
                                            tisfaotorily,‘ant1a
                                            required training oan

                                5 of Title 89 Of the Revleoa Glvil
                                wmning Library anilnistoriobl Oom-

                           Viea(Leof departments and library
                      assistantsehall be requireClto~havo
                      teahnicrrl~
                                library trainlug; and hea&
                      of bepartn;anteshall have llad at loaet
                      one year of axperioncoin library vork
                      prior to nppointment. Clerlseehall be
                      requuirtito holila ~V.plom3from D firet-
         class high school aocoxxllngto the starkl-
         ards of the Stato Board of ~Educationor
         the University of Toxos, or to resent
         satisfactorye,viW.noeof eclucstfanal
         training equal to that pravi~%~Iby such
         hw   sahool an& also to proscnt eatis-
         Saotory evidence of proficiencyin etenog-
         rapby ati typewritIngor booklce~ping.~
          Semata Dill No. 190, 40th Legislature (General
loupe46th ~eg.,rag. 88s~. p. SW, Vemonls Tes. Civ.,Stat.,
Art. 4413 (30)) in sea. 1 providost
                *That from IUS¶after the effective
         date of this Act, in every Stato Dopart-
         ment in this State, all honorably %l.s-
         charged soldiers,88ilor8, mm306 and
         marinas, from the Amy 3rd N3vy of the
         United States in the late Span.%&-Amri-
         can ana lW.llipineInsurrectionWars,
         and the China Relief IWporlition,    anilthe
         late World W5r, wheroin the United State6
         of &m-i03 tan:2    the Allied Notions were
         eugagod in w0x ngainst the Inpmial Govern-
         mnt of Gemauy and its allies, an& who
         arc 3xul~UYO bcon rosidantc or citizens
         of the State of Texas for 3 period of ton
          (lo) yo3rs next preceding the clrrto  of rrp-
          plicdion, ati are cowpetont 3rd fully
          qualified,&ml1 be entitlatitomprefer-
          ence in appointmnts, cnrploymnt,ancl
          promotion over other applicantstherefor;
          provided,   however, that no such prafer-
          433x42 ohall ha oxtezdoiito such 6oldior5,
          sailors,   mrineo,   am2 nurocs izhoare ra-
          oeiving from the Sfate or Pcdoral Gbvern-
          ment zanymonies totaling Fifty ($60.00)
          ~ollas5 or more by reason of disrtbilitlos
          incurrccl  during active service in the
          l&y, Nwy, &larino,or Nurse Corps, or by
          reason of Old Ago Assistance r;syr;ont,   or
          any other Social Security monies provi&ed
          by liw, an& the peroone thu3 proferrcil
          shall not be Bisquulifiocl    Prow holrflnl:
          my positionhercinbofor0xmn~ioned on
          account of a:;o,or by reason of any phyei-
          ability does not rond0rhimincomp0-
          tant to perform properly and capsbly
          the dutias of tbo positlon applioil
          for! and vhen such soldier, sailor,
          nurse, or mnrino shill1apply for np-
          pointmsnt or cmploynwt under @is
          Act, the officer, exeoutivo hsad of
          such dapsr@rmt or person or persons,




          tlons of s&d soldier, ssilor, nurse
          cud/or marin for such position or
          plsco, snd if the applicsnt is 0 p0r-
          son of good moral chsraotar snd can
          perform tho duties of said positi@n
          applied for by such person as herein-
          above povided, said offiow, exccu-
          tive hesd of dnpartmoat,boar& snd/or
          oth0r parson having:the appolntivo
          powr, shall appoint enid so1di.or,
          ssilor, nurse, or nnrrinoto 6~011
          posltfon .snd/orplace of on.ployncnt.D
             Senate Bill X0. 190 Is not 3 statute of quslifi-
CatiOnS    or Cligib~lityfor appOintmcnt;  it iS a pUr0 prc?for-
ential ststute as batocan applicants,who are eligible snd
qU8lifiti.     If sn applj+nt of the favorad class montionad
in 8. n. NO. 190 is not qualifiedLInclar Artfclo 5446,Of fho
Bevised Civil Statutes,henot only is not antitlod~to n
preforenco5.nthe msttor of cppolntwnt, but ho is not en-
titled to appointmentat all. The fair ox3aningof the
preforencoin EmployrwntAct is that amongst applicants,
all of,mhon axe coizgx3tont  and qualified,tlro
tbo 0stant requiredby tho statutes roust1x3grforonco
                                                 van to thefo
favomxl classca.
          Th3 statutes prf3scribi~~quslUYcai.ionsfor om-
ployoos rlrstbo construed in connectionvith S. B. No. 190,
the Preforencc;of &nploymontAct, so ns to harmonize and
g%ve,effectto both Acts without destroying either.
          Trusting that this will have snsrwoil your quos-
                                                           251
     &ss Fannie u. Flilcor- raga 4




G,   tion satisfactorily,WC are
f
$
'i                                   Vory   truly yours
i/
5                                 ATTORHEX GGNXR& OF T-k




                   ATTORNEYGENERALOF TEXAS